15 N.Y.3d 728 (2010)
931 N.E.2d 1053
905 N.Y.S.2d 797
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
PARIS SIMMONS, Appellant.
No. 135
Court of Appeals of New York.
Argued June 3, 2010.
Decided June 24, 2010.
*729 Office of the Appellate Defender, New York City (Valerie A. Koffman, Richard M. Greenberg and Joseph M. Nursey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York City (Aaron Ginandes and Grace Vee of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Although certain phrases in the trial court's supplemental instruction were inartfully worded, we are unpersuaded that the trial court's response to a jury note, which inquired about the element of intent, usurped the role of the jurors. Viewing the problematic language in the broader context of the supplemental instruction and the jury charge as a whole, the court conveyed the proper legal standards and repeatedly advised the jury that it was the exclusive arbiter of the facts.
Order affirmed in a memorandum.